
	
		I
		111th CONGRESS
		1st Session
		H. R. 2270
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2009
			Mr. Buyer (for
			 himself, Mr. Walz, and
			 Ms. Herseth Sandlin) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for the
		  establishment of a compensation fund to make payments to qualified World War II
		  veterans on the basis of certain qualifying service.
	
	
		1.Short titleThis Act may be cited as the
			 Benefits for Qualified World War II
			 Veterans Act of 2009.
		2.Benefits for
			 qualified World War II veterans
			(a)Establishment of
			 Compensation FundSubchapter II of chapter 5 of title 38, United
			 States Code, is amended by adding at the end the following new section:
				
					532.Qualified World
				War II Veterans Equity Compensation Fund
						(a)Compensation
				Fund(1)There
				is in the general fund of the Treasury a fund to be known as the
				Qualified World War II Veterans Equity Compensation Fund (in
				this section referred to as the compensation fund).
							(2)Subject to the availability of
				appropriations for such purpose, amounts in the compensation fund shall be
				available to the Secretary without fiscal year limitation to make payments to
				eligible individuals in accordance with this section.
							(b)Eligible
				Individuals(1)An eligible individual
				is an individual who—
								(A)during the 1-year period beginning on
				the date of the enactment of the Benefits for
				Qualified World War II Veterans Act of 2009, submits to the
				Secretary an application containing such information and assurances as the
				Secretary may require;
								(B)has not received benefits under the
				Servicemen’s Readjustment Act of 1944 (Public Law 78–346); and
								(C)has engaged in qualified
				service.
								(2)For purposes of paragraph (1), a
				person has engaged in qualified service if the service of the person has been
				determined to have been active duty service pursuant to section 1401 of the GI
				Bill Improvement Act of 1977 (38 U.S.C. 106 note).
							(c)Amount of
				PaymentsThe Secretary shall make a monthly payment out of the
				compensation fund in the amount of $1,000 to an eligible individual. The
				Secretary shall make such payments to eligible individuals in the order in
				which the Secretary receives the applications of the eligible
				individuals.
						(d)Authorization of
				Appropriations(1)There are authorized to
				be appropriated to the compensation fund such sums as may be necessary to carry
				out this section.
							(2)Funds appropriated to carry out this
				section shall remain available until expended.
							(e)ReportsThe
				Secretary shall include, in documents submitted to Congress by the Secretary in
				support of the President’s budget for each fiscal year, detailed information on
				the operation of the compensation fund, including the number of applicants, the
				number of eligible individuals receiving benefits, the amounts paid out of the
				compensation fund, the administration of the compensation fund, and an estimate
				of the amounts necessary to fully fund the compensation fund for that fiscal
				year and each of the three subsequent fiscal years.
						(f)RegulationsThe
				Secretary shall prescribe regulations to carry out this
				section.
						.
			(b)RegulationsNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 shall prescribe the regulations required under section 532(f) of title 38,
			 United States Code, as added by subsection (a).
			(c)Clerical
			 AmendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item related to section 531 the following new
			 item:
				
					
						532. Qualified World War II Veterans
				Equity Compensation
				Fund.
					
					.
			
